Citation Nr: 1414332	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  

The Veteran appeared at a hearing before a local hearing officer in August 2012 and at a videoconference hearing at the RO held before the undersigned Veterans Law Judge who was sitting in Washington, DC.  Transcripts of both hearings are of record.  

The issues of service connection for left and right shoulder disorders are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current disability of arthritis of the left and right knees, treated surgically.

2.  The Veteran injured his knees in service.

3.  The Veteran's current left and right total knee replacements are of service origin.  .

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a right total knee replacement are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a left total knee replacement are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA  do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issues of service connection for residuals of left and right total knee replacements, further assistance is not required to substantiate that element of the claim.

Left and Right Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d  1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.  Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

A review of the Veteran's service treatment records reveals that on his November 1967 service separation examination it was indicated that the Veteran had sustained an injury to his knees when a bunker fell on them while in Vietnam.  

Treatment records associated with the claims folder reveal that the Veteran reported a multi-year history of knee problems prior to his request for service connection for right and left knee disorders.  

In conjunction with his claim, the Veteran was afforded a VA examination in May 2010.  At the time of the examination, the examiner noted that the Veteran had sustained an injury to his knees when a bunker roof fell on them.  The Veteran reported that the injuries were treated in the field and he was given restricted activity for a few days.  The examiner noted that the Veteran worked as a gas station attendant and then in a factory, making air conditioning equipment for thirty years.  This work required bending, lifting, carrying, moving equipment, etc.  The Veteran was noted to have undergone a left total knee replacement in 2005 and right total knee replacement in 2007.  The examiner rendered diagnoses of degenerative arthritis both knees, treated surgically.  

The examiner observed that the Veteran had a bunker roof fall on his knees during service but noted that examination of the knees at that time was unremarkable.  The examiner stated that it appeared that the degenerative arthritis in both joints was not specifically related to the lacerations sustained in the bunker roof incident.  However, he noted that the contusions he would have sustained from the bunker falling on him may have started the process of wear and tear on his knees.  He also noted that the Veteran did work for a number of years in the type of employment that would have stressed both knees.  He opined that it was really no more likely that the service knee injuries were responsible for the knee problems than the employment stress.  

At his November 2013 hearing,  the Veteran testified as to having had problems with his knees since his period of service.  He noted that prior to service he had had no knee problems.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of osteoarthritis in his left and right knees, treated surgically.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his knees in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran's  current knee disorders are related to his in-service injury.  The Veteran has reported and testified as to having had problems with his knees from the time of service.  The May 2010 VA examiner also noted that the Veteran injured his knees in service.  Moreover, the May 2010 VA examiner's opinion while not specifically linking the Veteran's current knee conditions to his in-service knee injuries found that it was equally as likely as not that his left and right knee disorders were caused by the contusions sustained in the bunker roof collapse.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran current left and right knee disorders are related to his period of service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a right total knee replacement is granted 

Service connection for residuals of a left total knee replacement is granted.


REMAND

As it relates to the claims of service connection for left and right shoulder disorders the Board notes that while the May 2010 VA examiner indicated that the Veteran's shoulder injuries were apparently related to his work injuries, he did not specifically render an opinion as to whether the Veteran's current shoulder disorders were related to his period of service, nor did he provide detailed rationale to support his opinion.  Moreover, the Veteran has indicated his belief on numerous occasions that his current shoulder disorders are related to exposure to Agent Orange, and this contention was not addressed by the examiner.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current left and right shoulder disorders.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records should be made available to the examiner for review and the examiner should note such review in the report. 

The examiner should answer the following question: Is it at least as likely as not (50 percent probability or greater) that any current shoulder disorder is related to the Veteran's period of active service, to include the in-service bunker roof collapse incident, or as a result of exposure to herbicides/Agent Orange in service?  The examiner should provide detailed rationale for each opinion that is rendered.  

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


